In two actions to declare that petitioners should receive the same salary increment for the calendar years 1982 to 1984 as other members of their negotiating unit, the appeals are from two judgments of the Supreme Court, Nassau County (Kelly, J.), both entered January 17, 1983, which dismissed the actions as time barred and for failure to state causes of action. H Judgments affirmed, with one bill of costs. H We agree with Special Term’s findings that petitioners fail to state causes of action against respondents (see Berlyn v Board of Educ., 80 AD2d 572, affd 55 NY2d 912; Antinore v State of New York, 49 AD2d 6, affd 40 NY2d 921). We note, however, that, although these suits were commenced as proceedings pursuant to CPLR article 78, petitioners, in effect, sought declaratory judgments construing their rights under a collective bargaining agreement. Therefore, the applicable Statute of Limitations is the six-year period in CPLR 213 (subd 2) governing contract claims, and the claims are not time barred (see Solnick v Whalen, 49 NY2d 224; Cromer v County of Nassau, 77 AD2d 610, revd on other grounds 54 NY2d 927). Titone, J. P., Bracken, Brown and Rubin, JJ., concur.